Citation Nr: 0718045	
Decision Date: 06/15/07    Archive Date: 06/26/07

DOCKET NO.  05-28 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
ankylosis of the right ankle.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back, 
hip, and knee disabilities, secondary to the veteran's 
service-connected right ankle disability.


REPRESENTATION

Veteran represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1966 to 
July 1968.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision.

The issue of a rating in excess of 40 percent for a right 
ankle disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's claim of entitlement to secondary service 
connection for hip, back, and knee disabilities was denied by 
a February 2001 rating decision; the evidence submitted since 
February 2001 fails to raise a reasonable possibility of 
substantiating the veteran's claim for service connection.


CONCLUSION OF LAW

New and material evidence has not been submitted and the 
claim of entitlement to secondary service connection for hip, 
back, and knee disabilities is not reopened. 38 U.S.C.A. §§ 
5108, 7105 (West 2002); 38 C.F.R. §§ 3.104, 3.156, 20.302, 
20.1103 (2006).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  New and Material Evidence

The veteran's claim of entitlement to secondary service 
connection for hip, back, and knee disabilities was denied by 
a February 2001 rating decision which was not appealed and is 
now final.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a). 

At the time of the February 2001 rating decision the evidence 
of record included: service medical records showing a right 
ankle fracture, but no back, knee, or hip complaints; VA 
treatment records from 1999 and 2000 showing ankylosis of the 
right ankle, but making no mention of back, knee, or hip 
complaints; a VA examination report from November 2000 
reflecting the veteran complained of pain in his hips, knees, 
and back, with diagnoses of degenerative joint disease in the 
knees and lumbar spine, and a medical opinion that the pain 
in the veteran's spine and hips was not due to his right 
ankle injury; and a January 2000 treatment record noting that 
the veteran's right leg was slightly shorter than his left 
leg due to a collapse at the tibio talar joint.

Since February 2001, new evidence has been associated with 
the claims file including: VA treatment records from 2002 and 
2003 noting a right ankle disability, but failing to mention 
any hip, knee or back disabilities; a VA examination report 
from April 2003;  VA treatment records from 2003 and 2004 
noting complaints of back pain and a CT of the back showing 
degenerative disc disease in an obese patient; a VA joints 
examination report from March 2005 indicating that the 
veteran's hip, back, and knee disabilities were unrelated to 
his service-connected ankle disability; x-rays showing 
arthritis of the hips and lumbar spine; and the veteran's 
testimony at a hearing before the Board at which the 
veteran's representative contended that VA treatment records 
showed that the veteran's right leg was shorter than his 
left, that the veteran's left knee problem was related to his 
right ankle (the representative asserted that this record was 
from September 2000), and that the VA examination from March 
2005 talked about the relationship between the veteran's 
right ankle and the degenerative changes in his hip, back, 
and knees.

The veteran's claim was previously denied because the 
evidence did not show that his hip, back, or knee 
disabilities were etiologically related to his service-
connected right ankle disability.  The evidence submitted 
since February 2001 is new in that it had not previously been 
submitted; however, it is not material in that it fails to 
raise a reasonable possibility of substantiating the claim 
for secondary service connection.  For example, the VA 
examiner specifically concluded in March 2005 that the 
veteran's hip, knee, and back disabilities were not related 
to his right ankle.  

The veteran's representative asserted at the veteran's 
hearing that a September 2000 treatment record showed that 
the veteran's left knee problem was related to his right 
ankle.  However, the September 2000 treatment record 
specifically highlighted by the representative in his brief 
states that "the PT has severe r ankle post traumatic djd 
and has been seen by [Dr. B] in the past for this...I think his 
current pain complaints are due to the r ankle djd."  As 
such, the record fails to relate the veteran's back, hip, or 
knee pain to his ankle disability; rather, it simply relates 
the veteran's pain to his ankle disability.  Treatment 
records do show that the veteran's right leg is shorter than 
his left leg as noted by the representative; however, the VA 
examiner opined in March 2005 that the leg length discrepancy 
did not affect the veteran's back, knees, or hips.

The veteran's testimony is presumed to be credible for the 
purposes of determining whether to reopen his claim; however, 
the veteran's claims file is still void of a medical opinion 
of record linking his hip, knee, and back disabilities to his 
ankle disability.  The veteran is not a medical professional, 
and therefore he is not qualified to prove a matter requiring 
medical expertise, such as offering an opinion as to 
diagnosis or medical causation.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).  While the veteran's testimony 
is presumed to be credible, his opinion is insufficient to 
provide the requisite nexus between his hip, knee, and back 
disabilities and his ankle disability.  

During the course of this claim, three VA examinations have 
all concluded that it is less likely than not that there is a 
relationship between his hip, knee, and back disabilities and 
his ankle disability; and no medical opinions have been 
submitted challenging this conclusion.  

In any case, material evidence having not been submitted, the 
claim of entitlement to service connection for hip, knee, and 
back disabilities, as secondary to a service-connected right 
ankle disability, is not reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the present case, required notice was completed by a 
letter dated in March 2004, which informed the veteran of all 
four elements required by the Pelegrini II Court as stated 
above, as well as providing him definitions of new and 
material in the context of reopening a claim.
 
The Board finds that any defect concerning the timing of the 
notice requirement was harmless error.  Although the notice 
provided to the veteran was not given prior to the first 
adjudication of the claim, the veteran has been provided with 
every opportunity to submit evidence and argument in support 
of his claim and ample time to respond to VA notices.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444. F.3d 1328 (Fed. Cir. 2006).  The veteran 
also indicated that he had no additional evidence to 
substantiate his claim in April 2006.

VA treatment records have been obtained and the veteran 
indicated that his medical care was exclusively provided by 
VA.  Service medical records have also been obtained, and the 
veteran was provided with several VA examinations (the 
reports of which have been associated with the claims file).  
Additionally, the veteran testified at a hearing before the 
Board.

VA has satisfied its duties to notify and assist, and 
additional development efforts would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In light of 
the denial of the veteran's claim, no disability rating or 
effective date will be assigned, so there can be no 
possibility of any prejudice to the veteran under the holding 
in Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Because 
VA's duties to notify and assist have been met, there is no 
prejudice to the veteran in adjudicating this appeal.


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for hip, knee, and 
back disabilities as secondary to the veteran's service-
connected right ankle disability is not reopened.



REMAND

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities." 38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is: A finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  Id.

The veteran's right ankle is currently rated at 40 percent 
under 38 C.F.R. § 4.71a, DC 5270, which is assigned for 
ankylosis of the ankle in plantar flexion at more than 40 
degrees or in dorsiflexion at more than 10 degrees, or with 
an abduction, adduction, inversion, or eversion deformity.  
It is noted that the 40 percent rating is the highest 
schedular rating assignable for an ankle disability.

At his hearing before the Board, the veteran testified that 
he is has difficulty getting around without a wheelchair, and 
that he is forced to use an automated cart in large stores.  
The veteran indicated that he was discharged in 1968 and had 
worked until he was 52 (roughly 1999) when he was forced to 
stop working as a facilities maintenance manager.  The 
veteran explained that he could no longer work, because he 
was unable to walk and had to sit down all of the time, as a 
result of ankle, back, hip, and knee pain.  

VA examinations confirm the limiting nature of the veteran's 
right ankle.  At an examination in November 2000, the veteran 
arrived in a wheelchair.  In April 2003, the veteran reported 
that he could walk roughly half a block with a cane on a good 
day, and a quarter of a block on a bad day; and the examiner 
indicated that the veteran clearly had an autofusion of his 
right ankle with no ankle motion, opining that the ankle was 
painful on ambulation and limited his activities of daily 
living.  The examiner further opined that the veteran's ankle 
was unlikely to improve and would continue to affect his 
ability to mobilize and would cause him pain in the future.  
In March 2005, a VA examiner opined that the veteran's right 
ankle was his sole occupational impairment, and that without 
the ankle disability the veteran would be fully active in the 
occupation of his choice.

Given the impact the veteran's ankle is having on his 
employment, a remand for referral to the Director of 
Compensation and Pension for consideration of an 
extraschedular rating is appropriate.

Accordingly, the case is REMANDED for the following action:

1.  The RO should submit the veteran's 
claim to the Director of Compensation and 
Pension Service pursuant to the provisions 
of 38 C.F.R. § 3.321(b) for consideration 
of whether an extraschedular rating is 
warranted as a result of his right ankle 
disability. 

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
given the opportunity to respond thereto.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


